Case 3:18-cv-00071-GNS-CHL Document 40 Filed 10/30/20 Page 1 of 10 PageID #: 388




                              UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF KENTUCKY
                                   LOUISVILLE DIVISION
                          CIVIL ACTION NO. 3:18-CV-00071-GNS-CHL


 TROY LEWIS                                                                               PLAINTIFF


 v.


 LOUISVILLE/JEFFERSON COUNTY
 METRO GOVERNMENT, et al.                                                               DEFENDANTS


                            MEMORANDUM OPINION AND ORDER

         This matter is before the Court on Defendants’ Motion to Dismiss (DN 27). This matter is

 ripe for adjudication. For the reasons stated below, the motion is GRANTED IN PART and

 DENIED IN PART.

                                       I.      BACKGROUND

         In 2016, Plaintiff Troy Lewis (“Lewis”) was a pretrial detainee housed at the Community

 Corrections Center (“CCC”) facility operated by Defendant Louisville Metro Department of

 Corrections, (“LMDC”). (Compl. ¶¶ 3, 36, DN 1-1). LDMC is a department of Defendant

 Louisville/Jefferson County Metro Government (“Louisville Metro”). Lewis alleges that another

 inmate, Defendant Kenneth McBride (“McBride”), was at CCC during the same time period and

 “routinely bullied other individuals housed within [the facility] . . . .” (Compl. ¶ 38). According

 to Lewis, there was minimal supervision at that facility, and “McBride would routinely masturbate

 in other people’s rack(s), turn the television off, etc. . . . .” (Compl. ¶¶ 39-40).

         On or about December 26, 2016, McBride allegedly directed another inmate to perform

 oral sex on him in Lewis’ presence. (Compl. ¶ 41). When Lewis tried to leave the area, there



                                                    1
Case 3:18-cv-00071-GNS-CHL Document 40 Filed 10/30/20 Page 2 of 10 PageID #: 389




 allegedly was a verbal exchange between Lewis and McBride, and McBride attacked Lewis.

 (Compl. ¶ 42). Corrections officers intervened and put Lewis and McBride in separate rooms.

 (Compl. ¶ 44). While in one of those rooms, McBride allegedly yelled threats of harm towards

 Lewis and his family, and then McBride later told Lewis that he “would be ‘touched in jail’ in

 every cell he was placed . . . .” (Compl. ¶ 46). As a result of that incident, both McBride and

 Lewis were transferred to Metro Corrections Jail Complex (“MCJC”), which is another LMDC

 facility, and a “keep-from” order was put in place to prohibit any further contact between them in

 accordance with LMDC policies. (Compl. ¶¶ 47-48). Despite that order, Lewis alleges that

 McBride continued to make threats. (Compl. ¶ 49).

        Following breakfast on the morning of December 31, 2016, a corrections officer allegedly

 took Lewis to the fourth floor of the MCJC and placed Lewis in a cell with about 30 other inmates.

 (Compl. ¶ 50). McBride and at least four other inmates allegedly attacked Lewis in that cell, and

 Lewis’ efforts to summon assistance from corrections officers was unsuccessful. (Compl. ¶¶ 51-

 53). During the attacked, Lewis lost consciousness. (Compl. ¶ 55). Lewis also alleges that other

 inmates affiliated with McBride attacked Lewis on subsequent occasions. (Compl. ¶ 55).

        On December 26, 2017, Lewis filed a lawsuit in Jefferson Circuit Court (Kentucky) against

 Louisville Metro, LDMC, various named corrections officers employed by LDMC (sued in their

 individual capacities), McBride, and four unknown inmates. (Compl. ¶¶ 2-32). In the Complaint,

 Lewis asserted a civil rights claim under 42 U.S.C. § 1983 and state law claims of negligence,

 negligence supervision, negligence per se, negligent infliction of emotional distress, assault,

 battery, and intentional infliction of emotional distress (“IIED”). (Compl. ¶¶ 57-96).

        Subsequently, January 2, 2018, Lewis filed the Amended Complaint in Jefferson Circuit

 Court in which he named eight additional corrections officers as Defendants. (Am. Comp. ¶¶ 3-



                                                 2
Case 3:18-cv-00071-GNS-CHL Document 40 Filed 10/30/20 Page 3 of 10 PageID #: 390




 10, DN 1-1). Lewis also reasserted his causes of action against those new Defendants. (Am.

 Compl. ¶¶ 1-2).

        On February 5, 2018, Defendants removed the lawsuit to this Court. (Notice Removal, DN

 1). Subsequently, on September 3, 2019, Lewis moved for leave to file a Second Amended

 Complaint, which the Court granted on November 7, 2019. (Pl.’s Mot. Leave File Second Am.

 Compl., DN 21; Order, DN 23). In the Second Amended Complaint, Lewis dropped claims against

 some individual Defendants but also named an additional eleven corrections officers as

 Defendants:   Brandon Bolton, James Cox, Jimmy Crawford, Jeffrey Edens, Ashley Harris,

 Timothy Huber, Richard Longoria, Andrew McCullough, Carlos Montano, Ella Thomas, and Carl

 Williams (collectively “Individual Defendants”). (Second Am. Compl. ¶¶ 19-26, 29-31, DN 24).

 The Second Amended Complaint asserted the same original causes of action against Individual

 Defendants. (Second Am. Compl. ¶¶ 1-2).

        Louisville Metro and Individual Defendants moved to dismiss the claims asserted against

 them pursuant to Fed. R. Civ. P. 12(b)(6). (Defs.’ Mot. Dismiss, DN 27). Individual Defendants

 contend that Lewis’ claims are time barred because the claims asserted against them in the Second

 Amended Complaint do not relate back to the original Complaint. (Defs.’ Mem. Supp. Mot.

 Dismiss 3-7, DN 27-1). Louisville Metro also argues that LDMC should be dismissed because it

 is not a proper party, that Lewis failed to state a Monell claim, and that Lewis’ state law claims

 against Louisville Metro are barred by the doctrine of sovereign immunity. (Defs.’ Mem. Supp.

 Mot. Dismiss 7-11).




                                                 3
Case 3:18-cv-00071-GNS-CHL Document 40 Filed 10/30/20 Page 4 of 10 PageID #: 391




                                        II.    JURISDICTION

        This Court has subject-matter jurisdiction of this matter based upon federal question

 jurisdiction. See 28 U.S.C. § 1331. In addition, the Court has supplemental jurisdiction over

 Plaintiff’s state law claims. See 28 U.S.C. § 1367(a).

                                 III.     STANDARD OF REVIEW

        A complaint is subject to dismissal if it “fail[s] to state a claim upon which relief can be

 granted.” Fed. R. Civ. P. 12(b)(6). When considering a motion to dismiss under Rule 12(b)(6),

 the Court must construe the complaint in a light most favorable to the nonmoving party, accepting

 “as true all factual allegations and permissible inferences therein.” Gazette v. City of Pontiac, 41

 F.3d 1061, 1064 (6th Cir. 1994) (citing Westlake v. Lucas, 537 F.2d 857, 858 (6th Cir. 1976)).

 The nonmoving party, however, must plead more than bare legal conclusions. See Lillard v. Shelby

 Cty. Bd. of Educ., 76 F.3d 716, 726 (6th Cir. 1996). In order to survive a Rule 12(b)(6) motion,

 “[the] complaint must contain (1) ‘enough facts to state a claim to relief that is plausible,’ (2) more

 than ‘a formulaic recitation of a cause of action’s elements,’ and (3) allegations that suggest a

 ‘right to relief above a speculative level.’” Tackett v. M & G Polymers, USA, LLC, 561 F.3d 478,

 488 (6th Cir. 2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). The pleading

 need not contain detailed factual allegations, but the nonmoving party must allege facts that, when

 “accepted as true . . . ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556

 U.S. 662, 663 (2009) (citation omitted).

                                         IV.    DISCUSSION

        A.      Statute of Limitations

        Individual Defendants move to dismiss Lewis’ claims as time barred. (Defs.’ Mem. Supp.

 Mot. Dismiss 3-7). As the Sixth Circuit has noted:



                                                    4
Case 3:18-cv-00071-GNS-CHL Document 40 Filed 10/30/20 Page 5 of 10 PageID #: 392




        “Generally, a motion under Rule 12(b)(6), which considers only the allegations in
        the complaint, is an ‘inappropriate vehicle’ for dismissing a claim based upon a
        statute of limitations.” And that is because a plaintiff has no obligation under Rule
        8 to plead compliance with the statute of limitations. Instead, the burden of
        pleading, and proving, [an] affirmative defense . . . rests with the defendant.

 Michalak v. LVNV Funding, LLC, 604 F. App’x 492, 493 (internal citations omitted) (citing Fed.

 R. Civ. P. 8(c)(1)).

                1.       Federal Claims

        Individual Defendants move to dismiss Lewis’ Section 1983 claim based on the statute of

 limitations. Because Congress did not impose a statute of limitations for Section 1983 claims,

 federal courts look to the state’s personal injury statute of limitations. See Collard v. Ky. Bd. of

 Nursing, 896 F.2d 179, 180-81 (6th Cir. 1990). Under Kentucky law, that limitations period is

 one year. See id. at 181-82 (discussing the application of KRS 413.140(1).

        In contrast, federal law determines when the statute of limitation accrues. See Sharpe v.

 Cureton, 319 F.3d 259, 266 (6th Cir. 2003) (internal citation omitted) (citing Wilson v. Garcia,

 471 U.S. 261, 267 (1985); Sevier v. Turner, 742 F.2d 262, 272 (6th Cir. 1986)). “The statute of

 limitations commences to run when the plaintiff knows or has reason to know of the injury which

 is the basis of his action. A plaintiff has reason to know of his injury when he should have

 discovered it through the exercise of reasonable diligence.” Roberson v. Tennessee, 399 F.3d 792,

 794 (6th Cir. 2005) (quoting Sevier, 742 F.2d at 273). “In applying a discovery accrual rule . . .

 discovery of the injury, not discovery of the other elements of the claim, is what starts the clock.”

 Rotella v. Wood, 528 U.S. 549, 555 (2000). Thus, “[a] plaintiff’s action accrues when he discovers

 that he has been injured, not when he determines that the injury was unlawful.” Amini v. Oberlin

 Coll., 259 F.3d 493, 500 (6th Cir. 2001) (quoting Thelen v. Marc’s Big Boy Corp., 64 F.3d 264,

 267 (7th Cir. 1995)).



                                                  5
Case 3:18-cv-00071-GNS-CHL Document 40 Filed 10/30/20 Page 6 of 10 PageID #: 393




         Lewis argues that the statute of limitations should be equitably tolled due to the incomplete

 responses provided by LMDC to his Open Records requests. (Pl.’s Resp. Defs.’ Mot. Dismiss 12-

 14, DN 32). Equitable tolling allows a federal court “to toll a statute of limitations when a litigant’s

 failure to meet a legally-mandated deadline unavoidably arose from circumstances beyond that

 litigant’s control.” Jackson v. United States, 751 F.3d 712, 718 (6th Cir. 2014) (internal quotation

 marks omitted) (citation omitted). To determine whether equitable tolling is available to a

 plaintiff, a court considers five factors:

         (1) the plaintiff’s lack of notice of the filing requirement; (2) the plaintiff’s lack of
         constructive knowledge of the filing requirement; (3) the plaintiff’s diligence in
         pursuing [his] rights; (4) an absence of prejudice to the defendant; and (5) the
         plaintiff’s reasonableness in remaining ignorant of the particular legal requirement.

 Id. at 719 (citation omitted). Not all of these considerations may be material in every case, nor is

 the list exhaustive. See Graham-Humphreys v. Memphis Brooks Museum of Art, Inc., 209 F.3d

 552, 561 (6th Cir.2000). Equitable tolling is necessarily a case-by-case determination. See id.

 (citation omitted). The plaintiff carries the burden of establishing his entitlement to equitable

 tolling. See Jackson, 751 F.3d at 718-19 (citation omitted).

         As noted in Lewis’ response, he made efforts to try to identify the LMDC employees

 working at the time of the attacks by making multiple Open Records requests in October and

 December 2017, prior to the expiration of the statute of limitations. (Pl.’s Resp. Defs.’ Mot.

 Dismiss 6-7). There are factual issues that cannot be resolved at this stage as to the accuracy of

 responses provided by the LDMC/Louisville Metro to the Open Records requests. Nevertheless,

 it appears that Lewis was diligently attempting to determine the proper defendants to this action

 and that there is a colorable argument that Lewis’ efforts were thwarted by the incomplete or

 inaccurate responses provided to his Open Records requests. Accordingly, the Court will deny the




                                                    6
Case 3:18-cv-00071-GNS-CHL Document 40 Filed 10/30/20 Page 7 of 10 PageID #: 394




 motion to dismiss as the federal claims due to equitable tolling.1 See B.L. v. Schuhmann, 380 F.

 Supp. 3d 614, 644 (W.D. Ky. 2019) (denying a motion to dismiss when there were issues of fact

 regarding the applicability of equitable tolling).

                2.      State Claims

        Defendants contend that the Court should dismiss Lewis’ state law claims against

 Individual Defendants as untimely due to a one-year statute of limitations under Kentucky law.

 (Def.’s Mem. Supp. Mot. Dismiss 3-7). Summarizing Kentucky law, this Court has explained:

        “[T]he discovery rule provides that a cause of action accrues when the injury is, or
        should have been, discovered.” “[T]he discovery rule does not operate to toll the
        statute of limitations to allow an injured plaintiff to discover the identity of the
        wrongdoer unless there is fraudulent concealment or a misrepresentation by the
        defendant of his role in causing the plaintiff’s injuries.” “A person who has
        knowledge of an injury is put on ‘notice to investigate’ and discover, within the
        statutory time constraints, the identity of the tortfeasor.”

 Jeffries v. Thermal Fischer Sci., No. 1:07CV-192-JHM, 2009 WL 3807103, at *3 (W.D. Ky.

 Nov. 12, 2009) (alteration in original) (internal citations omitted) (citation omitted).

        Like federal law, however, Kentucky law recognizes equitable tolling. “Equitable tolling

 pauses the running of, or tolls, a statute of limitations when a litigant has pursued his rights

 diligently but some extraordinary circumstance prevents him from bringing a timely action.”

 Williams v. Hawkins, 594 S.W.3d 189, 193 (Ky. 2020) (quoting Lozano v. Montoya Alvarez, 572

 U.S. 1, 10 (2014)). For equitable tolling to apply, a plaintiff must prove that: “(1) [he] ‘has been

 pursuing [his] rights diligently, and (2) that some extraordinary circumstance stood in [his] way.”

 Id. at 194 (quoting Pace v. DiGuglielmo, 544 U.S. 408, 418 (2005)).




 1
   While Lewis also argues that his claims against New Defendants relate back pursuant to Fed. R.
 Civ. P. 15(c), it is unnecessary to address this argument if the statute of limitations is equitably
 tolled. (Pl.’s Resp. Defs.’ Mot. Dismiss 14-16).
                                                      7
Case 3:18-cv-00071-GNS-CHL Document 40 Filed 10/30/20 Page 8 of 10 PageID #: 395




         As with Lewis’ federal claims, it appears that he was diligently attempting to identify the

 proper defendants allegedly responsible for his injuries. Because of the incomplete or inaccurate

 responses to his Open Records requests, he was not otherwise able to identify Individual

 Defendants prior to the expiration of the statute of limitations. While Individual Defendants would

 dispute the sufficiency of Lewis’ efforts to identify them, that factual dispute makes it

 inappropriate for the Court to dismiss the state law claims at this time. The motion will be denied

 on this basis.

         B.       Proper Party

         Defendants also move to dismiss the claims asserted against the LDMC as an improper

 party. (Defs.’ Mem. Supp. Mot. Dismiss 7-8). The real party in interest, however, is Louisville

 Metro, which is already a party to this action, and LMDC “is not an entity subject to suit under

 [Section] 1983.” Splunge v. Louisville Dep’t of Corr., No. 3:15-CV-P783-GNS, 2016 WL 715763,

 at *2 (W.D. Ky. Feb. 22, 2016) (citing Matthews v. Jones, 35 F.3d 1046, 1049 (6th Cir. 1994));

 see also Whitehead v. Schwartz, No. 3:18CV-00311-JHM, 2019 WL 2518457, at *1 (W.D. Ky.

 June 18, 2019) (citing Splunge, 2016 WL 715763, at *2). Accordingly, LDMC will be dismissed

 as a party to this action.

         C.       Monell Claim

         Louisville Metro also challenges the sufficiency of the allegations by Lewis seeking to

 impose liability on it for the actions of its employees under Section 1983. (Defs.’ Mem. Supp.

 Mot. Dismiss 8-9). When a Section 1983 claim is made against a municipality, this Court must

 analyze two distinct issues: “(1) whether plaintiff’s harm was caused by a constitutional violation,

 and (2) if so, whether the [municipality] is responsible for that violation.” Collins v. City of Harker

 Heights, 503 U.S. 115, 120 (1992) (citations omitted).



                                                   8
Case 3:18-cv-00071-GNS-CHL Document 40 Filed 10/30/20 Page 9 of 10 PageID #: 396




        “[A] municipality cannot be held liable solely because it employs a tortfeasor—or, in other

 words, a municipality cannot be held liable under § 1983 on a respondeat superior theory.” Monell

 v. N.Y. City Dep’t of Soc. Servs., 436 U.S. 658, 691 (1978); Searcy v. City of Dayton, 38 F.3d 282,

 286 (6th Cir. 1994); Berry v. City of Detroit, 25 F.3d 1342, 1345 (6th Cir. 1994). “[T]he touchstone

 of ‘official policy’ is designed ‘to distinguish acts of the municipality from acts of employees of

 the municipality, and thereby make clear that municipal liability is limited to action for which the

 municipality is actually responsible.’” City of St. Louis v. Praprotnik, 485 U.S. 112, 138 (1988)

 (quoting Pembaur v. Cincinnati, 475 U.S. 469, 479-80 (1986)). To demonstrate municipal

 liability, a plaintiff “must (1) identify the municipal policy or custom, (2) connect the policy to the

 municipality, and (3) show that his particular injury was incurred due to execution of that policy.”

 Alkire v. Irving, 330 F.3d 802, 815 (6th Cir. 2003) (citing Garner v. Memphis Police Dep’t, 8 F.3d

 358, 364 (6th Cir. 1993)).

        In the instant, Lewis has not alleged that a policy or custom caused the Louisville Metro

 employees’ actions or inactions in this case. Rather, he only alleges “[t]hat the deliberate

 indifference of the LMDC Defendants elevated their commissions and/or omissions to the level of

 custom and/or policy of Louisville Metro and LMDC . . . .” (Compl. ¶ 94). This scant allegation,

 however, is simply insufficient. See, e.g., Burgess v. Fischer, 735 F.3d 462, 478 (6th Cir. 2013)

 (“A plaintiff can make a showing of an illegal policy or custom by demonstrating . . . the existence

 of a custom of tolerance or acquiescence of federal rights violations.” (citation omitted)). Lewis

 has not provided any factual basis concerning any Louisville Metro custom or policy, that any

 applicable policy is illegal, or that there is a policy of inadequate training, supervision, etc. See

 Wallace v. Louisville/Jefferson Cty. Metro Gov’t, No. 3:13CV-1053-S, 2014 WL 29593, at *2

 (W.D. Ky. Jan. 3, 2014) (“[T]he mere allegation that an injury occurred at the hands of police



                                                   9
Case 3:18-cv-00071-GNS-CHL Document 40 Filed 10/30/20 Page 10 of 10 PageID #: 397




  officers does not ipso facto state a claim against the municipality employing them.”). Because

  Lewis has failed to sufficiently plead a claim against Louisville Metro, the motion will be granted

  on this basis.

          D.       State Law/Sovereign Immunity

          Finally, Louisville Metro seeks dismissal of any state law claims asserted against it based

  on the doctrine of sovereign immunity. (Defs.’ Mem. Supp. Mot. Dismiss 9-11). As Lewis notes

  in his response, however, he has not asserted any state law claims against Louisville Metro. (Pl.’s

  Resp. Defs.’ Mot. Dismiss 22-23). Accordingly, the motion will be denied on this basis.

                                       V.     CONCLUSION

          For the foregoing reasons, IT IS HEREBY ORDERED that Defendant’s Motion

  to Dismiss (DN 27) is GRANTED IN PART and DENIED IN PART. Plaintiff’s claims

  against Defendant Louisville Department of Corrections and Defendant Louisville/Jefferson

  County Metro Government are DISMISSED.




                                                                    October 30, 2020


  cc:     counsel of record




                                                  10
